Citation Nr: 1130877	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 RO decision, which denied a claim for entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee disorder.

In September 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Louis, Missouri RO.  A transcript of that proceeding has been associated with the claims folder.

In December 2008, the Board issued a decision, which denied service connection for a right knee disability; denied an evaluation in excess of 10 percent for the Veteran's service-connected left knee disorder for the period of July 20, 2005, to December 28, 2007; denied an evaluation in excess of 20 percent for the Veteran's service-connected left knee disorder for the period of December 29, 2007, to the present; and determined there to be no errors in the August 1992, February 2002, and February 2003 RO decisions.

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 memorandum decision, the Court vacated the Board's decision with respect to the denial of the claim for service connection for a right knee disability only and remanded this issue to the Board.  This issue is now back before the Board.  The other issues addressed in the December 2008 Board decision were affirmed by the Court and are not before the Board for review. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a right knee disability, secondary to his service-connected left knee disorder.  Specifically, the Veteran contended in his July 2005 claim that he currently has a right knee disability as a result of stress from having to rely on his right knee in lieu of his left knee and has had one right knee surgery.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.  

A review of the service treatment records reflects that the Veteran slipped in service and fell on his right knee.  See service treatment record, June 1986.  At this time, he was noted as having a contusion on the anterior aspect of the proximal right lower leg.  Id.  In October 1988, it was noted that the Veteran was post medial meniscal excision of the right knee.  It was noted that his knee swells at night and at the end of the day and that he experiences pain.  The Veteran was noted as being on profile for 3 months.  In June 1989, the Veteran complained of having pain in both of his knees.  In a separate June 1989 service treatment record, the Veteran was noted as having bilateral patellar tendon contusion.  He slipped at home on his patio.  In a June 1989 radiologic report, it was noted that, on four views, no fracture or displacement is evident.  The examiner noted that he is unable to establish or exclude the possibility of any distention of the suprapatellar bursa.  The bones of the right knee appear negative.

The Board also notes that the claims file contains some service treatment records that reference the knee but do not specify which knee.  For example, a June 1988 service treatment record noted the Veteran has having chondromalacia patella.  The Veteran was diagnosed in August 1988 with arthroscopy curettings from knee; fragments of fat and articular cartilage.  Also, in August 1988, he was noted as having knee meniscal excision, ACL tear.  

Post-service, the claims file contains a December 2002 private operative report indicating that the Veteran ruptured the patellar tendon of the right leg.  In an April 2003 medical record from Lafayette Physical Therapy and & Rehabilitation Service, Inc., it was noted that, on November 30, 2002, while walking, the Veteran for some reason turned suddenly and felt his right ankle and leg twist.  He had immediate pain.  MRI results revealed a ruptured patellar tendon.  In a June 2003 private medical record from Lafayette Physical Therapy and & Rehabilitation Service, Inc., it was noted that, in February 2003, the Veteran continued to complain of discomfort with some activities.  He had no complaint of discomfort if he did not exercise.  

In February 2006, the Veteran underwent a VA examination.  At this examination, the examiner noted the Veteran's medical history, to include his reports of 2 operations on his right knee, the details of which are unknown to the Veteran.  He also noted the Veteran's assertions that he felt his right knee problems resulted from his left knee condition.  Upon examination, it was noted that the Veteran had well-healed, non-tender, straight anterior surgical scars on his bilateral knees and probable early traumatic arthritis of both knees.  In conclusion, the examiner opined that he would be very reluctant to attribute any of the Veteran's right knee symptoms to his left knee condition.  He stated that the Veteran is markedly obese, which is obviously aggravating his underlying knee problems bilaterally.  He further stated that he believed that the Veteran's weight is probably more of a factor in his current bilateral knee condition than any other condition. 

In a July 2006 VA medical record, the Veteran reported that he was working out in the gym but his knees hurt.  In an April 2008 VA medical record, it was noted that the Veteran's weight was up and he is not able to walk as far.  In a May 2008 VA medical record, the Veteran reported that he thought he had a total left knee replacement and 4 surgeries on the right knee.  In an August 2008 VA medical record, it was noted that the Veteran had bilateral knee degenerative joint disease and he fell in a missile silo in the military. 

The Veteran also submitted medical evidence dated September 19, 2008, from his private doctor, who noted that he had treated the Veteran for more than 10 years.  This physician noted that the Veteran has chronic arthritis in his knees, but after his left knee surgery, he continued to favor his left knee, bearing his weight, which is substantial, over 350 pounds, on his right leg for years.  He developed severe right leg pain and active arthritis after shifting all of his weight to the right leg all of these years.

At the September 2008 Board hearing, the Veteran submitted testimony that he is unable to exercise because of his knees and that a doctor attributed his obesity to his left knee problem.  In the February 2011 memorandum decision, the Court found that this evidence raised a theory of secondary service connection for the right knee based upon the Veteran's inability to exercise as a result of his service-connected left knee condition.  The Board notes that, while the February 2006 VA examiner stated that he believed that the Veteran's weight is probably more of a factor in his current bilateral knee condition than any other condition, he also indicated that he would be very reluctant to attribute any of the Veteran's right knee symptoms to his left knee condition.

As such, in light of the fact that the claims file does not contain a specific medical opinion regarding the possibility of linking the Veteran's right knee disability to obesity caused by his left knee disability and the February 2006 VA opinion and September 2008 private opinion appear to be in conflict with regard to linking the Veteran's right knee disability to his left knee disability, and in consideration of the finding in the February 2011 memorandum decision, the Board finds that the Veteran should be provided a new VA examination for the proper assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a right knee disability that was caused or aggravated by his active duty service or his service-connected left knee disability, to include obesity caused by his service-connected left knee disability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

Additionally, the Board notes that the Veteran indicated at the September 2008 hearing that he has received private treatment from North Kansas City Hospital, St. John's, a Dr. N., and a Dr. I.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  As such, the Board should take this opportunity to obtain any private treatment records relevant to the Veteran's claim that have not yet been associated with the claims file, to specifically include treatment records from North Kansas City Hospital, St. John's, a Dr. N., and a Dr. I.   

Furthermore, the RO should take this opportunity to obtain any pertinent VA treatment records that have not yet been associated with the claims file.  Specifically, the Veteran indicated at the September 2008 hearing that he has been receiving VA treatment since 1992 at facilities in Leavenworth or Kansas City.  As such, all VA medical records from 1992 to the present from VA facilities in Leavenworth and Kansas City that have not already been associated with the claims file should be obtained.

Finally, the Board notes that the Veteran was afforded a VCAA notice letter in November 2005.  This letter afforded the Veteran appropriate notification of the requirements for establishing service connection on a secondary basis but did not, however, afford the Veteran appropriate notification of the requirements regarding direct service connection.  Therefore, upon remand, the Veteran should be given proper notice of the requirements for establishing service connection on a direct basis.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for service connection on a direct basis. 

2. Obtain any and all VA treatment records relating to the issue on appeal from 1992 to the present from VA facilities in Leavenworth and Kansas City that have not already been associated with the claims file. 

3. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any possible private treatment records relating to his claimed right knee disability that have not yet been associated with his claims file, such as treatment records from North Kansas City Hospital, St. John's, a Dr. N., and a Dr. I.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

4. After the aforementioned records have been associated with the claims file, to the extent possible, schedule the Veteran for a VA examination for his claimed right knee disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed right knee disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has any current right knee disabilities.  Then, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current right knee disabilities were caused or aggravated by his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current right knee disabilities were caused or aggravated by his service-connected left knee disability.  In rendering any opinion, the examiner should specifically consider whether the Veteran's service-connected left knee disability caused or aggravated the Veteran's obesity, which then caused or aggravated his right knee disability.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, he and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


